 Case: 4:18-cr-00348-AGF Doc. #: 157 Filed: 12/04/20 Page: 1 of 4 PageID #: 843




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MISSOURI

UNITED STATES OF AMERICA,                       )
                                                )
       Plaintiff,                               )
                                                )           4:18-CR-00348 AGF
v.                                              )
                                                )
VERNON JOHNSON,                                 )
                                                )
       Defendant.                               )


                              SENTENCING MEMORANDUM

       Defendant, Vernon Johnson, through his counsel, Joseph M. Hogan, respectfully submits

this memorandum to assist this Court in fashioning a sentence that is “sufficient, but not greater

than necessary” to achieve the statutory objectives of punishment. 18 U.S.C. § 3553(a). Mr.

Johnson respectfully requests that, pursuant to the guilty plea agreement, this Honorable Court

impose a sentence of one-hundred and sixty-five (165) months imprisonment.

       As Congress and the Supreme Court acknowledge, this Court is charged with the

responsibility of evaluating Mr. Johnson as an individual in crafting an appropriate sentence that

is particularly tailored to him. See Koon v. United States, 518 U.S. 81, 113 (1996) (“It has been

uniform and constant in the federal judicial tradition for the sentencing judge to consider every

convicted person as an individual and every case as a unique study in the human failings that

sometimes mitigate, sometimes magnify, the crime and the punishment to ensue”); see also 18

U.S.C. § 3553(a)(1) (“The court…shall consider…the history and characteristics of the

defendant”).

       Legal Standard

       Congress has mandated that the sentence imposed in this case be “sufficient, but not greater
 Case: 4:18-cr-00348-AGF Doc. #: 157 Filed: 12/04/20 Page: 2 of 4 PageID #: 844




than necessary” to achieve the objectives of punishment. 18 U.S.C. § 3553(a). The United States

Sentencing Guidelines, while advisory, “are no longer mandatory.” United States v. Ture, 450 F.3d

352, 356 (8th Cir. 2006); see also United States v. Booker, 543 U.S. 220, 224 (2005).

       As the United States Court of Appeals for the Eighth Circuit has established, the

methodology this Court should follow post-Booker is the following:

       In sentencing a defendant, a district court must first determine the advisory
       sentencing range as recommended by the Guidelines . . .. Next, the district court
       should decide if any applicable Guidelines provisions permit a traditional
       "departure" from the recommended sentencing range . . .. The term "departure" is
       "a term of art under the Guidelines and refers only to non-Guidelines sentences
       imposed under the framework set out in the Guidelines" . . .. The calculation of the
       initial advisory Guidelines range, along with any applicable departures, results in a
       "final advisory Guidelines sentencing range" . . .. Finally, in determining the actual
       sentence that should be imposed, a district court must consider whether the factors
       in 18 U.S.C. § 3553(a) justify a "variance" outside the final advisory Guidelines
       sentencing range . . .. As opposed to a "departure," a "variance" refers to a "non-
       Guidelines sentence" based on the factors enumerated in Section 3553(a).

United States v. Lozoya, 623 F.3d 624, 625-26 (8th Cir. 2010) (citations omitted).

       Guidelines

       Vernon Johnson concurs with the Guidelines computations contained within the PSR.

Specifically, the base offense level is 24 under USSG. § 2K2.1. A 4 level enhancement is added

under USSG §2K2.1(b)(6)(B), because the offense involved the possession of a firearm in

connection with another felony offense. A 2 level enhancement is added under USSG §3C1.2

because a substantial risk of death or serious bodily injury to another person occurred. And a 3-

level decrease applies because Mr. Johnson clearly demonstrated acceptance of responsibility by

entering a guilty plea pursuant to U.S.S.G. § 3E1.1(a), which results in a total offense level of 27.

       Mr. Johnson falls into criminal history category VI with a total criminal history score of

13. Pursuant to the plea agreement, the parties agreed to make a joint recommendation for a

sentence of 105 months on Count One to run consecutively to 60 months on Count Two for a total

                                                 18
 Case: 4:18-cr-00348-AGF Doc. #: 157 Filed: 12/04/20 Page: 3 of 4 PageID #: 845




of 165 months.



       Factors that may warrant a sentence outside the Guidelines

       As a matter of law, this Court must not presume the Guideline range reasonable, but must

make an individual assessment of the 18 U.S.C. § 3553(a) factors based on all the facts presented.

Gall v. United States, 552 U.S. 38, 50 (2007). When applying those factors to Mr. Johnson’s case,

Counsel directs the Court’s attention to paragraph 64, 66, 67, 68, 69 & 110 of the Presentence

Investigation Report and asks the Court to consider the following:

       Vernon Johnson was diagnosed with Attention Deficit Hyperactivity Disorder (ADHD)

when he was 8 years old and was prescribed Ritalin. He was living with his mother after his

parents divorced. He continued his Ritalin prescription until he was 17 years old. During his

teenage years, Vernon transitioned from prescription medication to illegal substances. He began

drinking alcohol and smoking marijuana at the age of 15. He used cocaine at 18 and ecstasy at 19

years of age. He also abused Xanax, methamphetamine, heroin, whippets and Percocet. He served

120 days in the Missouri Department of Corrections’ Institutional Treatment Program in 2008 and

completed another 84 day drug program in 2013. While on probation/parole Vernon tested

positive for cocaine and opiates. The Presentence Investigation Report states that he may benefit

from placement in the Residential Drug Abuse Program (RDAP) while incarcerated.




       Wherefore, the Defendant respectfully requests a sentence of one-hundred and sixty-five

(165) months imprisonment.




                                               18
Case: 4:18-cr-00348-AGF Doc. #: 157 Filed: 12/04/20 Page: 4 of 4 PageID #: 846




                                           Respectfully submitted,


                                           /S/ Joseph M. Hogan
                                           Joseph M. Hogan, 47008MO
                                           ATTORNEY FOR DEFENDANT
                                           7751 Carondelet, Suite 700
                                           Clayton, MO 63105
                                           Telephone: (314) 863-9898
                                           jmhogan4090@sbcglobal.net




                                    Certificate of Service

      I hereby certify that the foregoing was filed electronically on December 4th 2020, with the

Clerk of the Court through the Court’s CM/ECF system, which will send notice of this filing to

all counsel of record.


                                           /S/ Joseph M. Hogan




                                              18
